OPINION — AG — THE PROVISIONS OF 64 Ohio St. 1971 80.1 [64-80.1] AND 64 Ohio St. 1971 80.2 [64-80.2] WOULD NOT PROHIBIT THE INVESTMENT IN UNITED STATES BONDS AND UNITED STATES TREASURY BILLS UNDER THE NEWLY ESTABLISHED SYSTEM WHEREBY NO CERTIFICATES ARE ISSUED. THE COMMISSIONERS OF THE LAND OFFICE MAY CONTINUE TO MAKE THOSE INVESTMENTS SO LONG AS THEY SUBSTANTIALLY COMPLY WITH THE SPIRIT OF THOSE SECTIONS UNDER THE NEW SYSTEM. CITE: ARTICLE II, SECTION 6, 64 Ohio St. 1971 51 [64-51] (DON McCOMBS JR)